Per Curiam:
The court is clearly of the opinion that the persons operating the vehicles in question are guilty of a crime. It is equally clear that it is the duty of the mayor to take care that the law against the commission of such crimes is executed and enforced, which up to the present time he has refused to do. The able and comprehensive opinion of Mr. Justice Hinman at Special Term renders further discussion unnecessary. [Reported in 115 Misc. Rep. 120.] Order unanimously affirmed, with costs.